ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments, filed on 06/27/2022, in pages 9-18-14, with respect to Claims 1 and 2 have been fully considered and are persuasive.  
Amendment to Claims 1 and 2 overcomes 102/103 rejections. 
Amendment to Figures 1, 2A, 3A-3F, 4A-4B, 5A-5B, 6, 7A-7B, 9A-8B, 9A-9B and 1-26 overcomes Drawing Objection.
Cancellation of claim 9 has been acknowledged.
Addition of new claims 13-14 has been acknowledged. 
Amendment to claims 1-2, 7-8, 10 has been acknowledged.

Allowable Subject Matter
Claims 1-8 and 10-14 are allowed.
The following is an examiner's statement of reasons for allowance:The present application is allowable based on the combination of elements defined by the claim language. 
As for independent claim 8, none of the prior art of record either taken alone or in combination discloses the claimed “the transmission antenna is arranged on a first surface of a first substrate, the second electromagnetic wave is radiated through the first substrate, and the first electromagnetic wave is radiated without going through the first substrate; a reception antenna configured to receive a first reflected signal in which the first electromagnetic wave is reflected by a first target, and to receive a second reflected signal in which the second electromagnetic wave is reflected by a second target, wherein the reception antenna is arranged on the first surface of the first substrate, the second reflected signal is received through the first substrate, and the first reflected signal is received without going through the first substrate”, nor would these claimed combination have been obvious to one of ordinary skill-in-the-art .
Dependent claim 13 depends ultimately from allowable, independent claim 1, so dependent claim 13 is allowable for, at least, the reasons for which independent claim 1 is allowable. 
As for independent claim 10, none of the prior art of record either taken alone or in combination discloses the claimed “a circuit configured to detect a first target in the first direction and a second target in the second direction on the basis of a first reflected signal of the first electromagnetic wave and a second reflected signal of the second electromagnetic wave, the first reflected signal and the second reflected signal being received by the antenna, wherein the circuit is arranged on the first substrate, wherein the radar apparatus is provided in a first seat in an indoor space, and wherein the first direction is directed in a forward direction relative to a backrest portion of the first seat, and the second direction is directed in a backward direction relative to the backrest portion of the first seat in the indoor space”, nor would these claimed combination have been obvious to one of ordinary skill-in-the-art .
Each of dependent claims 3-8, 10-12 and 14 depends ultimately from allowable, independent claim 2, so each of dependent claims 3-8, 10-12 and 14 is allowable for, at least, the reasons for which independent claim 2 is allowable. 
The closest prior art is found to be:
Yukumatsu et al. (US 2012/0194377 A1) describes radar apparatus (paragraph 28); a1) a substrate that includes two or more pattern-forming layers which are layered via at least one insulating layer, the two or more pattern-forming layers including a first pattern-forming layer and a second pattern-forming layer, the first pattern-forming layer forming one of outer layers located at surfaces of the substrate, (a2) a first antenna that is formed on the first pattern-forming layer, includes a plurality of antenna elements arrayed in a row, and radiates electromagnetic waves in a layer direction of the plurality of layers corresponding to a direction perpendicular to an antenna array direction of the plurality of antenna elements; and (a3) a second antenna that is formed on the second pattern-forming layer, is arranged on at least one side of both sides in the antenna array direction of the plurality of antenna elements of the first antenna section, and radiates electromagnetic waves in the antenna array direction (paragraph 37); a substrate that includes two or more pattern-forming layers which are layered via at least one insulating layer, the two or more pattern-forming layers including a first pattern-forming layer and a second pattern-forming layer, the first pattern-forming layer forming one of outer layers located at surfaces of the substrate, (a2) a first antenna that is formed on the first pattern-forming layer, includes a plurality of antenna elements arrayed in a row, and radiates electromagnetic waves in a layer direction of the plurality of layers corresponding to a direction perpendicular to an antenna array direction of the plurality of antenna elements; and (a3) a second antenna that is formed on the second pattern-forming layer, is arranged on at least one side of both sides in the antenna array direction of the plurality of antenna elements of the first antenna section, and radiates electromagnetic waves in the antenna array direction; (b) a transmitter that selects one of the first antenna and second antenna, and transmits electromagnetic waves via a selected one of the first antenna and second antenna (paragraph 28); receives electromagnetic waves via a selected one of the first antenna and second antenna; and (d) a signal processor that selects one of the first antenna and second antenna for a transmission and reception; paragraph 27: a receiver that selects one of the first antenna and second antenna, and receives electromagnetic waves via a selected one of the first antenna and second antenna (paragraph 28); a signal processor that selects one of the first antenna and second antenna for a transmission and reception, allows electromagnetic waves to be transmitted by the transmitter, and performs a process to detect a target based on a signal received by the receiver, wherein, provided that a detection area of the first antenna is a first area and a detection area of the second antenna is a second antenna (paragraph 37).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably  accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUZHAT PERVIN whose telephone number is (571)272-9795. The examiner can normally be reached M-Th 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NUZHAT PERVIN/Examiner, Art Unit 3648                                                                                                                                                                                                        



/BERNARR E GREGORY/Primary Examiner, Art Unit 3648